Citation Nr: 1101484	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-28 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic stress 
disorder.

2.  Entitlement to an initial compensable evaluation for status 
post hemorrhoidectomy.

3.  Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from March 2007 and February 
2008 rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's current hypertension is related to active duty service 
or any incident therein or to have been caused or aggravated by 
his service-connected posttraumatic stress disorder (PTSD).

2.  Since the initial grant of service connection, the Veteran's 
service-connected status post hemorrhoidectomy has been 
manifested by pain, itching, and occasional bleeding, without 
thrombosis, fissures, persistent bleeding, or anemia.

3.  The July 2010 VA audiological examination revealed Level II 
hearing acuity in the right ear and Level VII hearing acuity in 
the left ear. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, active 
military service, may not be presumed to have been incurred in 
service, and was not proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


2.  The criteria for an initial compensable evaluation for status 
post hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7336 
(2010).

3.  The criteria for an evaluation of 10 percent, and no more, 
for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's December 2006, August 2007, and May 2008 letters advised 
the Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  
With respect to the Dingess requirements, the RO's December 2006 
and August 2007 letters provided the Veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  In addition, the RO's 
August 2007 and May 2008 letters informed the Veteran of what 
evidence was required to substantiate his claims for increased 
disability ratings and of his and VA's respective duties for 
obtaining evidence.  The Veteran was also asked to submit 
evidence or information in his possession to the RO.  See 
Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

The Veteran's claim concerning the proper disability rating to be 
assigned to his service-connected status post hemorrhoidectomy 
arises from his disagreement with the initial disability 
evaluation assigned to this condition following the grant of 
service connection.  Once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice as to this claim is 
needed under VCAA.

Accordingly, the RO effectively satisfied the notice requirements 
with respect to the issues on appeal.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, including the 
opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Pursuant to the Board's March 2010 remand, the 
RO obtained and associated with the claims file the most recent 
treatment records from VA Medical Center in Muskogee, Oklahoma, 
dated from May 2009 through December 2009.  The RO attempted to 
obtain the most recent treatment records from Dr. V.R.  In a 
March 2010 letter, the RO requested that the Veteran complete and 
return a VA Form 21-4142, Authorization and Consent to Release 
Information, for Dr. R., to obtain all relevant treatment 
records.  However, the record reflects that the Veteran did not 
respond.  The duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In addition, while the record 
reflects that the Veteran reported that he was found to have high 
blood pressure by Dr. L. in the early 1970's, shortly after 
service discharge, the Veteran and his wife testified at a 
January 2010 hearing before the Board that the records from Dr. 
L. were unavailable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).

Furthermore, VA has provided the Veteran with multiple VA 
examinations to determine the etiology of hypertension.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In compliance 
with the Board's March 2010 remand, an additional medical opinion 
was obtained in July 2010 as to whether the Veteran's 
hypertension is aggravated by his service-connected PTSD.  The 
Board finds the July 2010 VA examination adequate as it was based 
upon a complete review of the Veteran's claims file, and the VA 
examiner provided a written rationale for the conclusion reached.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA has also 
provided the Veteran with multiple VA examinations to determine 
the current severity of his status post hemorrhoidectomy and 
bilateral hearing loss.  38 C.F.R § 3.159(c)(4).  Pursuant to the 
Board's March 2010 remand, July 2010 VA examinations were 
accomplished to ascertain the current level of the Veteran's 
status post hemorrhoidectomy and bilateral hearing loss.  The 
Board finds that these VA examinations obtained are more than 
adequate as they provide sufficient details to determine the 
severity of the Veteran's service-connected disabilities and were 
based upon a physical examination of the Veteran, a review of his 
claims file, and with consideration of the Veteran's statements.  
Barr, 21 Vet. App. at 312.  With regard to the July 2010 VA 
audiological examination, the VA examiner noted the Veteran's 
complaints of needing repetition in conversations.  See Martinak 
v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the 
VA examiner must describe the functional effects of a hearing 
disability in the examination report).  In addition, the Veteran 
has neither advanced an argument that the audiological 
examination was deficient in any respect, nor that he was 
prejudiced thereby.

Based on the foregoing, the Board concludes that there has been 
substantial compliance with its March 2010 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  Further, as evidence was not only 
suggested, but obtained, the Board also finds that its duty under 
38 C.F.R. § 3.103(c)(2) is met.  Bryant v. Shinseki, 23 Vet. 
App. 488 (2010) (per curiam).  Finally, as there is no indication 
that any failure on the part of VA to provide additional notice 
or assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 
Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection for certain chronic diseases, 
including hypertension, will be presumed if they are manifest to 
a compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists; 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran claims that his hypertension is 
secondary to his service-connected PTSD.  Specifically, he claims 
that chronic stress stemming from PTSD led to his current 
hypertension.  To that end, the Veteran submitted various medical 
treatises printed from the internet describing the long term 
effects of chronic stress on health and linking chronic stress to 
serious health problems, to include high blood pressure.

The Veteran's service treatment records are negative for 
complaints, treatments, or diagnoses of hypertension.  His July 
1969 separation examination report noted that clinical 
examination of the Veteran's vascular system was normal.

In a February 1997 private treatment report, the Veteran reported 
borderline elevated blood pressure for quite some time that had 
never been treated.  He also reported pressure-like discomfort in 
the left chest and stated it was somewhat worse with stress.  The 
diagnosis was hypertension.

Private medical records from O. Heart Institute, dated from 1997 
to 2007, show elevated blood pressure readings from July 1997 to 
July 2006, with consistent diagnoses of hypertension.

Private medical records from W. Clinic and Dr. V.R., dated from 
December 1999 to November 2007, reflect consistent diagnoses of 
essential hypertension and treatment by medication.


In an April 2008 letter, the Veteran's private physician, Dr. 
V.R., stated that the Veteran had been treated for high blood 
pressure for which he took medication.  Dr. V.R. further stated 
"[i]t is true that stress can significantly impact the 
cardiovascular system, raising the blood pressure.  His PTSD is 
certainly a significant enough stress that it would be likely to 
have contributed to his manifestation of hypertension."

In November 2008, the Veteran was afforded a VA examination.  The 
VA examiner stated that the Veteran's claims file was reviewed.  
The Veteran reported that he was found to have high blood 
pressure by Dr. L. in the early 1970's, shortly after his 
military discharge.  He also reported that he had been taking 
antihypertensive medication since that time.  It was noted that 
the Veteran was a tobacco smoker for about 10 to 12 years and 
quit smoking in 1972.  It was also noted that his family history 
was positive for hypertension and heart disease.  After examining 
the Veteran, the diagnosis was essential hypertension in stable 
condition.  The examiner opined that the Veteran's essential 
hypertension was not related to his PTSD.  In support of this 
opinion, the examiner stated that there was no scientific data or 
study showing that PTSD caused hypertension.  The examiner 
further stated

PTSD under severe stressful situations may 
cause transient or temporary elevation of 
blood pressure, but not hypertension 
disease.  Hypertension is due to 
atherosclerosis of blood vessels.  The risk 
factors for [the Veteran's] hypertension 
include chronic tobacco smoking and 
positive family history of hypertension and 
heart disease.  

A June 2009 letter from Dr. V.R. stated

[The Veteran's] PTSD can certainly lead to 
difficulty controlling [his] blood 
pressure.  Also, while it is likely that 
[his] PTSD may have led to [his] blood 
pressure being as much of a problem as it 
is, I cannot say with any medical 
certainty that the PTSD is the sole cause 
of [his] hypertension and am not sure how 
that distinction could be made medically 
by any physician.

The Veteran underwent another VA examination in July 2010.  The 
VA examiner stated that the claims file was reviewed.  The 
Veteran reported the onset of his hypertension was several years 
ago, but he did not remember exactly.  He reported taking 
medication and that his blood pressure was under control although 
it went up and down from time to time.  After reviewing the 
Veteran's medical history and conducting a physical examination, 
the diagnosis was essential hypertension on medication.  The 
examiner reiterated his opinion as noted in the November 2008 VA 
examination report that the Veteran's essential hypertension was 
not likely related to his PTSD on the basis that there was no 
significant scientific data or study showing that PTSD caused 
hypertension and that hypertension was a cardiovascular disease 
which is due to atherosclerosis of blood vessels.  The examiner 
further opined that the Veteran's hypertension was not likely 
aggravated by his PTSD, as PTSD only caused transient or 
temporary elevation of blood pressure momentarily during 
stressful situations, such as panic or anxiety attacks, if there 
are any.

After reviewing the evidence of record, the Board finds that the 
medical evidence of record does not show that the Veteran's 
hypertension is related to military service or to service-
connected PTSD.  Although there is a current diagnosis of 
hypertension, the competent and credible evidence of record does 
not support that the Veteran's current hypertension is related to 
his military service.  The Veteran's service treatment records 
are negative for complaints, treatments, or diagnoses of 
hypertension or any elevated blood pressure readings.  After 
separation from service, the first evidence of record documenting 
the Veteran's hypertension is the February 1997 private treatment 
report noting a history of untreated hypertension.  Although in 
this private treatment report, the Veteran reported a history of 
hypertension for "quite some time," this was over 28 years 
after discharge from service.  This period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the Veteran's 
claim.  

The Veteran contends that the onset of his hypertension was 
during his military service or shortly after military discharge.  
At his January 2010 hearing before the Board, the Veteran 
testified that he first received treatments for hypertension 
toward the end of his military service.  It is also noted that 
during the November 2008 VA examination, the Veteran reported 
that he was found to have high blood pressure by Dr. L. shortly 
after his military discharge and that he had been taking 
antihypertensive medication since that time.  The Veteran's 
statements are competent evidence as to when the initial 
diagnosis of hypertension was made or when the treatments for his 
hypertension began.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. 
at 46.  In this regard, the Board also finds significant the 
Veteran's inconsistent reports as to the onset of his 
hypertension.  Notably, while at the January 2010 Board hearing 
the Veteran testified that he first was treated for hypertension 
in service, in the February 1997 private medical record, he 
reported that his high blood pressure had never been treated 
prior to February 1997.  In addition, while the Veteran reported 
at the November 2008 VA examination that the onset of his 
hypertension was in the early 1970s, at the July 2010 VA 
examination, he reported that it was only several years ago.  The 
record reflects that the Veteran has indicated repeatedly that he 
could not actually remember exactly when the onset of his 
hypertension was.  Accordingly, the Board finds the Veteran's 
statements as to the onset of his hypertension in service lack 
credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(noting that credibility may be impeached by a showing of 
inconsistent statements and consistency with other evidence), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, the Board finds that the probative medical evidence 
does not relate the Veteran's hypertension to his military 
service or to his service-connected PTSD.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is 
prohibited from substituting its own medical judgment in place of 
the opinions of competent medical professionals).  

The medical treatise submitted regard the increased 
cardiovascular disease risk due to chronic stress and indicate a 
possible link between PTSD and hypertension.  However, the 
articles do not specifically address the Veteran's situation or 
provide a basis for a medical opinion of record.  See Sacks v. 
West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical 
article or treatise can provide support for a claim, but must be 
combined with an opinion of a medical professional and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships); Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (finding that generic medical literature 
which does not apply medical principles regarding causation or 
etiology to the facts of an individual case does not provide 
competent evidence to establish a nexus between current 
disability and military service).  Thus, the articles cannot be 
used to establish a medical nexus between the Veteran's current 
hypertension and his service-connected PTSD.

The Board acknowledges the April 2008 and June 2009 statements 
from Dr. V.R. that the Veteran's PTSD "can" lead to difficulty 
controlling his blood pressure and that his PTSD "may" have led 
to his current high blood pressure.  However, the phrase "can" 
or "may "constitute a mere speculation as to the etiology of 
the Veteran's hypertension.  Notably, Dr. R. stated "I cannot 
say with any medical certainty that the PTSD is the sole cause of 
[his] hypertension."  The law provides that service connection 
may not be based on speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).  It has been observed 
that statements from doctors which are inconclusive as to the 
origin of a disease cannot be employed as suggestive of a linkage 
between the current disorder and the claimed incident of service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Therefore, the Board 
finds this opinion to be of little probative value due to its 
speculative nature.

Furthermore, the VA examiner, who conducted the November 2008 and 
July 2010 VA examinations, concluded that the Veteran's 
hypertension was not related to or aggravated by his PTSD.  In 
reaching the conclusion, the examiner offered a rationale that 
there was no significant scientific data or study showing that 
PTSD caused hypertension and that hypertension was a 
cardiovascular disease which is due to atherosclerosis of blood 
vessels.  The examiner further explained that the Veteran's PTSD 
only caused transient or temporary elevation of blood pressure, 
momentarily during stressful situations, such as panic or anxiety 
attacks.  

To extent that the Veteran contends that his hypertension was 
caused by military service or by his service-connected PTSD, the 
Board finds that these statements as to medical causation are not 
competent evidence to establish service connection for 
hypertension.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In certain unique instances lay testimony may be 
competent to establish medical etiology or nexus.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this case, 
the Board finds that the question of whether the Veteran's PTSD 
led to his hypertension does not lie within the range of common 
experience or common knowledge, but requires special experience 
or special knowledge.  The evidence of record does not 
demonstrate that the Veteran possesses the ability, knowledge, or 
experience to provide a competent etiological opinion that 
hypertension was the result of his military service or PTSD.  
Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds that 
these statements as to medical causation are not competent 
evidence to establish service connection for hypertension.  Id.  

Upon review and consideration of the medical and lay evidence, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected PTSD.  
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

I. Status Post Hemorrhoidectomy

Service connection for the Veteran's status post hemorrhoidectomy 
was granted by a March 2007 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.114, Diagnostic Code 
7336, effective from March 30, 2006.  The Veteran filed a timely 
notice of disagreement in March 2007 with regard to the 
disability rating assigned for his service-connected status post 
hemorrhoidectomy and perfected the appeal in August 2007.

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.
The Veteran's service-connected status post hemorrhoidectomy is 
evaluated under the provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  A 20 percent evaluation is assigned for external or 
internal hemorrhoids, with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336.  A 10 percent evaluation is assigned for hemorrhoids, large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  Id.  A noncompensable 
evaluation is assigned for mild or moderate hemorrhoids.  Id.

The Veteran was afforded a VA examination in April 2008.  The 
Veteran gave a history of hemorrhoids while in service and a 
minor surgery for hemorrhoids about 15 or 20 years ago.  He 
denied a history of hemorrhoidectomy.  He reported hemorrhoids 
flared up intermittently and caused pain, itching, and occasional 
bleeding.  He reported that the last time he had a flare-up was 
about 6 months previously.  He stated that when he had itching he 
used Cordine ointment or Preparation H.  He denied burning, 
diarrhea, difficulty passing stool, swelling, thrombosis, fecal 
incontinence, or perineal discharge.  On physical examination, no 
hemorrhoids, anorectal fistula, anal or rectal stricture, 
impaired sphincter, or rectal prolapse were found.  The examiner 
stated that no bleeding or thrombosis was shown.  The diagnosis 
was minor surgical procedure for hemorrhoids in the past, with no 
residuals.  As to the effect on usual occupation, it was noted 
there were significant effects, as the Veteran needed to change 
underwear when the hemorrhoids flared up.  The examiner noted 
there were no effects on daily activities.

An April 2010 letter from a retired registered nurse, B.H., 
stated that ever since the Veteran returned from military 
service, he continued experience pain, itching, and discomfort 
due to hemorrhoids, with recurring bleeding and blood stains on 
the underwear.

At his November 2010 Board hearing, the Veteran testified that 
his hemorrhoids would flare up about 2 to 3 times per month 
during the summer time, during which time he experienced 
soreness, itchiness, and occasional bleeding with scratching.  He 
stated that he would have to take sitz baths and change underwear 
or pads 1 to 3 times daily during flare-ups.  

In July 2010, the Veteran was afforded another VA examination.  
The VA examiner stated that the claims file was reviewed.  The 
Veteran reported a history of a minor procedure done several 
years ago to have a blood clot removed in a private physician's 
office.  He denied any further surgery for hemorrhoids since that 
time.  He reported intermittent hemorrhoids, with itching, 
burning, and bleeding with scratching.  He reported using over-
the-counter anti-itch medication and Preparation H.  He denied 
any history of trauma to the rectum or anus, neoplasm, rectal 
bleeding or prolapse, recurrent anal infections, or proctitis.  
Current symptoms included hemorrhoids without thrombosis, 
recurring about 3 times per year, with occasional bleeding.  The 
Veteran denied a history of thrombosis.  He stated that he 
changed his underwear very frequently when there was bleeding.  
On digital rectal examination, very small external hemorrhoidal 
tags were found.  No pain or tenderness was shown.  The examiner 
noted that there was no evidence of thrombosis, bleeding, 
fissures, or excessive redundant tissue.  No anorectal fistula, 
anal or rectal stricture, impaired sphincter, or rectal prolapse 
was found.  The diagnosis was external hemorrhoidal tag, with no 
bleeding or thrombosis.  As to the effect on usual occupation, it 
was noted that there were no significant effects as the Veteran 
retired in February 2010.  The examiner noted there were no 
effects on daily activities.

The evidence of record does not show that, at any time during the 
appeal period, the Veteran has hemorrhoids that are large, 
thrombotic, or irreducible, or that have excessive redundant 
tissue.  Moreover, there is no evidence of persistent bleeding, 
secondary anemia, or fissures.  Upon VA examination in April 
2008, physical examination revealed no hemorrhoids.  No bleeding 
or thrombosis was noticed.  The diagnosis was minor surgical 
produce for hemorrhoids in the past, with no residuals.  At the 
more recent examination in July 2010, the Veteran's hemorrhoids 
were reported to be very small, external, non-bleeding, and non-
thrombosed tag.  There was no evidence of anemia and there were 
no fissures.  Consequently, the Board finds that the 
manifestations of the Veteran's service-connected status post 
hemorrhoidectomy does not meet the criteria for a compensable 
rating under Diagnostic Code 7336 for the entire appeal period.

The Board acknowledges the Veteran's complaints, including pain, 
itching, and occasional bleeding with scratching, and the April 
2010 statement from B.H. regarding her observations as to the 
Veteran's complaints of pain and discomfort due to  hemorrhoids 
and recurring bleeding.  The Board finds that the Veteran is 
competent to make the above complaints and that the B.H., as a 
former nurse, is certainly competent to attest to the 
observations made with regard the Veteran's hemorrhoids symptoms.  
The Board also finds that these statements are credible in this 
regard.  However, those symptoms do not meet the criteria 
required for a compensable rating under Diagnostic Code 7336.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria under the Rating Schedule reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate, and 
no referral is required.

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the currently 
assigned noncompensable evaluation for status post 
hemorrhoidectomy inadequate.  As noted above, the Veteran's 
service-connected status post hemorrhoidectomy is evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7336, the criteria of which is 
found by the Board to specifically contemplate the Veteran's 
level of disability and symptomatology.  Since the initial grant 
of service connection, the Veteran's status post hemorrhoidectomy 
has been manifested by pain, itching, and occasional bleeding, 
without thrombosis, fissures, persistent bleeding, or anemia.  
When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are contemplated by the currently assigned 
noncompensable evaluation for his service-connected status post 
hemorrhoidectomy.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  
A compensable rating is provided for certain manifestations of 
service-connected hemorrhoids but the lay and medical evidence of 
record reflects that those manifestations are not present in this 
case.  The evidence does not demonstrate this condition to be 
manifested by symptoms such as large, thrombotic, irreducible 
hemorrhoids, with excessive tissue, evidencing frequent 
recurrences.  Id.  Therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.  38 C.F.R 
§ 4.114, Diagnostic Code 7336; Thun, 22 Vet. App. at 115.

Staged ratings have been considered.  While there may have been 
day-to-day fluctuations in the manifestations of the Veteran's 
service-connected status post hemorrhoidectomy, the evidence 
shows no distinct periods of time since service connection became 
effective, during which the Veteran's hemorrhoids varied to such 
an extent that a compensable rating would be warranted.  Thus, 
staged ratings are not in order.  See Fenderson, 12 Vet. App. at 
126.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an initial compensable 
evaluation for status post hemorrhoidectomy, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 54.

II. Bilateral Hearing Loss

Service connection for bilateral hearing loss was granted in a 
March 2007 rating decision and a noncompensable disability rating 
was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
effective from March 30, 2006.  The Veteran filed his present 
claim for a compensable evaluation for his service-connected 
bilateral hearing loss in April 2007, and a February 2008 rating 
decision continued the noncompensable evaluation for bilateral 
hearing loss.  The Veteran filed a timely notice of disagreement 
in March 2008 and perfected his appeal in March 2009.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together with 
the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz (cycles per second).  The Rating Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from Level I to Level XI in order to evaluate 
the degree of disability from bilateral service-connected 
defective hearing.  An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a pure 
tone audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the provisions 
of 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 
55 decibels at each of four specified frequencies (1000 Hertz, 
2000 Hertz, 3000 Hertz and 4000 Hertz), or if the pure tone 
threshold is 30 decibels or less at 1000 Hertz and simultaneously 
70 decibels or more at 2000 Hertz, VA must determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. § 
4.86.

A January 2006 private treatment record reflects that the Veteran 
underwent an audiological evaluation.  However, the evaluation 
contains uninterpreted pure tone audiometry graphs which are not 
in a format that is compatible with VA guidelines and therefore 
cannot be considered.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (holding that the Board may not interpret graphical 
representations of audiometric data).  The private treatment 
report notes the Veteran's report of decrease in hearing acuity 
for several years, bilaterally, and that the audiogram revealed 
bilateral high frequency sensorineural hearing loss.  The record 
reflects that the speech discrimination scores were significantly 
discrepant from the left ear to the right ear, showing a 
discrimination score of 92 percent in the right ear and only 64 
percent in the left ear.

At his January 2010 Board hearing, the Veteran testified that 
people had to talk really loud and the television needed to be 
turned up loud for him to understand.  He also testified that he 
could not hear a fire engine or an ambulance from a distance when 
driving and could not hear from the left ear when talking on the 
phone.

The Veteran underwent a VA audiological examination in July 2010.  
The VA examiner stated that the claims file was reviewed.  The 
Veteran complained of needing repetition in conversations.  On 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
45
LEFT
25
25
80
90
95

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was reported as 32.5 decibels in the right ear, and 72.5 
decibels in the left ear.  Speech recognition ability of 84 
percent in the right ear and 84 percent in the left ear was 
reported.  The examiner stated that tympanometry was indicative 
of normal middle ear function, bilaterally, and speech 
discrimination, evaluated with recorded Maryland CNC word lists, 
was good, bilaterally.  The examiner further stated that pure 
tone thresholds revealed a mild to modest high frequency 
sensorineural hearing loss in the right ear and a precipitously 
dropping severe to profound sensorineural hearing loss in the 
left ear, beginning at 2000 Hertz.  The examiner found that there 
were no effects on usual daily activities due to the hearing 
disability.

Applying the July 2010 results to the Rating Schedule reveals a 
numeric designation of Level II in the right ear and Level III in 
the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 
6100.  However, the July 2010 results for the left ear meet the 
criteria for an exceptional pattern of hearing impairment.  
38 C.F.R. § 4.86.  Applying Table VIa to the July 2010 
audiological findings for the left ear results in a numeric 
designation of Level VI in the left ear.  Id.  Under the 
provisions of 38 C.F.R. § 4.86(b) this numeral is then elevated 
to the next higher Roman Numeral, Level VII.  Applying these 
findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule 
results in a 10 percent evaluation for bilateral hearing loss 
under Diagnostic Code 6100.

The Board finds that the overall disability picture for the 
Veteran's bilateral hearing loss correlates to a 10 percent 
rating during the entire pendency of this claim.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007) (noting that staged 
ratings are appropriate whenever the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings).

Disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also 
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that the 
Board may only consider the specific factors as are enumerated in 
the applicable rating criteria).  Thus, based on the audiometric 
findings of record, and with consideration staged ratings, an 
evaluation in excess of 10 percent is not warranted.

Consideration has been given as to whether the current 10 percent 
evaluation assigned for the Veteran's bilateral hearing loss is 
inadequate and it may be appropriate to assign an extraschedular 
rating.  38 C.F.R. § 3.321(b).  The Board finds that the 
Veteran's disability picture with respect to his service-
connected bilateral hearing loss is not so unusual or exceptional 
in nature as to render his 10 percent schedular rating for 
hearing loss inadequate.  The Veteran's hearing loss was 
evaluated pursuant to 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100, the criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and symptomatology 
for bilateral hearing loss.  As demonstrated by the evidence of 
record, the Veteran's hearing loss disability in the VA 
examinations of record, was manifested by Level II hearing acuity 
in the right ear and Level VII hearing acuity in the left ear.  
See 38 C.F.R. §§ 4.85, Table VI, 4.86 Table VIa.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's bilateral 
hearing loss is congruent with the disability picture represented 
by the current 10 percent disability rating.  A rating in excess 
of 10 percent is provided for certain audiological findings but 
the medical evidence reflects that those findings are not present 
in this case.  Thus, the criteria for a 10 percent rating 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, a schedular evaluation is adequate 
and no referral is required.  See 38 C.F.R. § 4.86, Diagnostic 
Code 6100; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

As the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for service-connected bilateral 
hearing loss at any time during the appeal period, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.  Accordingly, a 10 percent 
evaluation, but no more, for bilateral hearing loss is warranted.


ORDER

Service connection for hypertension, to include as secondary to 
service-connected posttraumatic stress disorder, is denied.

An initial compensable evaluation for status-post 
hemorrhoidectomy is denied.

An evaluation of 10 percent for bilateral hearing loss is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


